DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2016217964), hereinafter referred to as ‘Kato’.

Regarding Claim 1, Kato discloses
 A measurement apparatus for gas sensor (The present invention relates to a thin film gas sensor [0001]), a wafer-holding module (…and a base that is attached to the other surface of the silicon substrate, and is surrounded by the through hole [0006]).
a holding carrier configured to hold a wafer and comprising an uppermost surface, a bottommost surface, the bottommost surface (Fig. 4 The silicon substrate 4 has a through hole 4c that penetrates from the upper surface 4a that is one surface to the lower surface 4b that is the other surface [0017]),
a plurality of grooves (…four grooves 4d [0026]), and a plurality of through holes (…through holes 4c [0018] ), the wafer comprises at least one uncut gas-sensing cell (..the present invention includes a silicon substrate [0006]); and a vacuuming module coupling to the plurality of through holes (… the lower surface 4b of the silicon substrate 4 has four grooves 4d as ventilation portions so as to recess the lower surface… which is one end of the groove 4d, communicates with the internal space S inside the through hole 4c [0026]), and configured to generate a negative pressure ( …the internal pressure in the internal space can be kept constant, and the stress generated in the gas detection portion can be suppressed [0007]) to attach the at least one uncut gas-sensing cell to the holding carrier (…and a base that is attached to the other surface of the silicon substrate, and is surrounded by the through hole[0006]), a cavity located right above at least one of the grooves (the lower surface 4b of the silicon substrate 4 has four grooves 4d as ventilation portions so as to recess the lower surface 4b  [0026]), and the grooves extend downwardly from the uppermost surface and not reaching the bottommost surface (…and the grooves 4a Top surface (one surface) 4b Bottom surface (other surface) 4c Through hole 4d Groove (vent) [0041]).
	However, Kato does not disclose an outermost side surface that extends outwardly in a horizontal direction to expose out of the outermost side surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, to incorporate an outermost side surface that extends outwardly in a horizontal direction to expose out of the outermost side surface for the benefit of separating the uppermost and bottommost surfaces thereby creating an enclosure for the cells and improving functionality of the apparatus.

Regarding Claim 3, Kato discloses the claimed invention as discussed in claim 1.
at least one uncut gas-sensing cell is distributed over the wafer (thin film gas sensor in the present invention includes a silicon substrate having a through hole, a support layer formed in a thin film on one surface of the silicon substrate so as to cover the through hole [0006]). 

Regarding Claim 4, Kato discloses the claimed invention as discussed in claim 1.
the plurality of through holes and the plurality of grooves are alternately arranged on the holding carrier (In FIG. 1, the gas sensing layer 10 is shown in a substantially rectangular shape, but the gas sensing layer 10 can be formed into a plurality of columnar structures depending on the sputtering conditions and the like [0021]).

Regarding Claim 5, Kato discloses the claimed invention as discussed in claim 1.
the plurality of grooves are arranged in a two-dimensional array (four grooves 4d [0026]; In FIG. 1, the gas sensing layer 10 is shown in a substantially rectangular shape [0021]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, and further in view of Mallory et al. (US 4755746), hereinafter referred to as ‘Mallory’.

Regarding Claim 2, Kato discloses the claimed invention as discussed in claim 1.
However, Kato does not disclose a driving platform connected to the wafer-holding module.
Nevertheless, Mallory discloses a driving platform connected to the wafer-holding module (…the driving platform is adapted to move the wafer-holding module including a wafer handling stage having a platform for carrying a semiconductor wafer, and an arrangement for mounting the platform for rotation about a central axis and for translation of the platform orthogonal to a major surface thereof [Abstract]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, in view of Mallory, to incorporate a driving platform for the benefit of carrying and arranging the wafer thereby exposing the wafer and improving the functionality of the apparatus.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, and further in view of Sasaki et al. (US 20060113199), hereinafter referred to as ‘Sasaki’.

Regarding Claim 6, Kato discloses the claimed invention as discussed in claim 1.
Kato discloses a heating unit, the heating unit is adapted to heat the holding carrier according to a temperature control signal (A gas detector that is heated by the heater layer and detects the gas to be measured [0006]; ...the heating by the heater layer 6 is controlled by the control means, and the detection result of the gas detection unit 8 heated by the heater layer 6 is output to the control means [0024]); a temperature sensing unit coupled to the holding carrier, and used to output temperature data (… the heating by the heater layer 6 is controlled by the control means, and the detection result of the gas detection unit 8 heated by the heater layer 6 is output to the control means [0024]); and a temperature controlling unit electrically connected to the heating unit and the temperature sensing unit (… the heating by the heater layer 6 is controlled by the control means, and the detection result of the gas detection unit 8 heated by the heater layer 6 is output to the control means [0024]), the temperature controlling unit outputs the temperature control signal (… the heating by the heater layer 6 is controlled by the control means, and the detection result of the gas detection unit 8 heated by the heater layer 6 is output to the control means [0024]). 
However, Kato does not disclose temperature data and a predetermined temperature.
Nevertheless, Sasaki discloses temperature data and a predetermined temperature (the gas detection apparatus D according to the present embodiment regulates the output of the heater 13 at an initial value, so that the heater 13 heats the gas detection chamber 11a (see FIG. 2) to a predetermined temperature and causes the temperature to stay steady [0039]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, in view of Sasaki, to include a predetermined temperature for the benefit of regulating the output of the heater and causing the temperature to steady thereby improving the functionality of the apparatus.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, and further in view of Shoji et al. (US 20060169024), hereinafter referred to as ‘Shoji’.

Regarding Claim 7, Kato discloses the claimed invention as discussed in claim 1.
However, Kato does not disclose of a probe module, a circuit board having a control circuit, a hole, and a heat conduction ring enclosing the hole, wherein the heat conduction ring is respectively connected to the circuit board and a heat dissipation module spatially isolated from the circuit board; a gas inlet channel connecting the hole, and configured to allow a testing gas to be directed toward the holding carrier; and a pin structure exposed out of the hole and comprising a plurality of probes, wherein each of the probes comprises a tip portion adapted to detect a surface electrode of the at least one uncut gas-sensing cell, and a cantilever portion in contact with the heat conduction ring.
	Nevertheless, Shoji discloses a pin structure exposed out of the hole and comprising a plurality of probes, wherein each of the probes comprises a tip portion adapted to detect a surface electrode of the at least one uncut gas-sensing cell, and a cantilever portion in contact with the heat conduction ring (FIG. 1, heating element 1 is fixed on base 2. A pair of pins 3 penetrate through base 2. Two pairs of wires 4 made of metal connect the top surfaces of pins 3 and heating element 1. Two pairs of wires 4 are equipped so that at least one of the pair of wires 4 can be kept connected with pin 3 and heating element 1 when the other of the pair is broken… Base 2 is covered by inner can 6 having four inner holes 5, and inner can 6 is further covered by outer can 8 having one outer hole 7…so that the flow amount of the target gas does not greatly affect outputs of the gas sensor [0077]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, to incorporate a circuit board having, a hole, and a heat conduction ring enclosing the hole for the benefit of allowing gas to flow and protecting the circuit board thereby improving the safety of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, to incorporate a gas inlet channel connecting the hole for the benefit of delivering gas to the cells thereby improving the functionality of the apparatus.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, in view of Shoji, to incorporate a plurality of probes, wherein each of the probes comprises a tip portion adapted to detect a surface electrode of the at least one uncut gas-sensing cell, and a cantilever portion in contact with the heat conduction ring for the benefit of protecting and delivering an electrical connection to the cell thereby enhancing the reliability of the apparatus.

Regarding Claim 10, Kato and Shoji disclose the claimed invention as discussed
in claim 7.
However, Kato does not disclose the heat conduction ring is made of an epoxy resin material.
Nevertheless, Shoji discloses the heat conduction ring is made of an epoxy resin material (Moist-resistant resin 21 is injected through an injection opening (not shown) formed on container lid 20 into the entire space between detection circuit 17 and container lid 20 [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, in view of Shoji, to incorporate a plurality of probes, wherein each of the probes comprises a tip portion adapted to detect a surface electrode of the at least one uncut gas-sensing cell, and a cantilever portion in contact with the heat conduction ring for delivering an electrical connection to the cell thereby enhancing the reliability of the apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Shoji, and further in view of Moslehi et al. (US 5184398), hereinafter referred to as ‘Moslehi’.

Regarding Claim 8, Kato and Shoji disclose the claimed invention as discussed
in claim 7.
However, the combination does not disclose the probes that are made of a tungsten material.
Nevertheless, Moslehi discloses the probes are made of a tungsten material (A two-point probe employs two conductive wafer support pins to make electrical contact to the front side of the wafer edge within the metal deposition, for example tungsten CVD, process chamber, Col. 1, lines 36-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato and Shoji, in view of Moslehi, to incorporate probes made of a tungsten material as known in the art for the benefit of delivering sensitive electrical connections to the cell thereby enhancing the reliability of the apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Shoji and further in view of Gehman et al. (US 20070209433), hereinafter referred to as ‘Gehman’.

Regarding Claim 9, Kato and Shoji disclose the claimed invention as discussed
in claim 7.
However, the combination does not disclose the probes further comprising a protection layer made of a fluoro material.
Nevertheless, Gehman discloses the probes further comprising a protection layer made of a fluoro material (the thermal gas flow sensor 1 shown in FIGS. 1 & 2, the protective layer 8 is a fluoropolymer based thin film [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato, Shoji, and in further view of Gehman, to incorporate probes with a protection layer made of a fluoro material for protecting the cell against temperatures significantly higher than 100-degree C thereby enhancing the reliability of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cody Slater (US 20020036137) discloses a gas sensor with a substrate.
Michael Halpin (US 6113702) discloses upper and bottom surfaces to enclose a sensor.
Keiichi Tanaka (US 20130048222) discloses negative pressure with a gas sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863